Exhibit 10.5

 

2018 Executive Bonus Plan

 

 

Objectives of the Executive Bonus Plan

The Executive Bonus Plan is designed to reward:

 

 

•

 

Aggressive and successful pursuit of revenue.

 

 

•

 

Aggressive and successful pursuit of operating income.

 

 

•

 

progress towards long term strategic objectives as measured through annual MBOs.

Eligible Participants

 

 

•

 

CEO

 

 

•

 

CFO

 

 

•

 

COO

 

 

•

 

SVP of Sales & Marketing

 

 

•

 

SVP of Business Development

 

 

•

 

VP of Operations

 

 

•

 

SVP of Finance

Eligibility Requirements

 

 

•

 

Must be a regular full time AQUANTIA employee at the beginning and end of each
year.

 

 

•

 

New hires become eligible immediately and will receive a pro-rated incentive,
calculated for a partial year.

 

 

•

 

Any exceptions to the eligibility status of a new employee must be approved by
the CEO and CFO. If the exception is approved, the payout will be calculated on
a pro-rata basis.

PLAN IS NOT AN EMPLOYMENT CONTRACT

This plan supersedes any and all other Executive Bonus programs, whether oral or
written. It may not be altered or amended except in writing as agreed to by the
CEO and the CFO. Nothing in this Plan will be interpreted as guaranteeing any
period of employment or otherwise interfering with AQUANTIA’s right to terminate
any employee. Furthermore, payment under this plan does not necessarily mean
that the job performance is satisfactory.

 

Introduction to the Executive Bonus plan

The executive bonus includes up to four components:

 

 

•

 

Incentive earned from Sales Revenue

 

 

•

 

Incentive earned from achievement of annual Operating Income target, and

 

 

•

 

Incentive earned from the successful completion of MBOs.

Each participant’s incentive amount is calculated from their Base Salary (Annual
rate of pay exclusive of premium payments, bonuses, allowances, incentives, or
other awards) and in accordance with their “offer letter” or other adjusted
information on file with HR.

The following are default allocations:

--------------------------------------------------------------------------------

Executives

Unless otherwise agreed to in writing, the incentive for the executives shall be
divided as follows:

 

 

•

 

40% based on annual Target incentive for Sales revenue achievement

  

 

•

 

40% based on annual Target incentive for total Operating Income achievement

 

 

•

 

20% based on annual Target incentive for MBO performance. If MBOs are not
assigned for a given period, the 20% will be added to either the Target
incentive for Sales revenue, the Target incentive for Operating Income
achievement or split between the two at the discretion of the CEO.

 

Executive Bonus Payout

Executive Bonus Payout requires approval by Aquantia’s Board of Directors and
are made at the discretion of the Board.

 

1.

Revenue Incentive Award

Actual Revenue: All “top line” customer/territory sales revenue contributions
(in US$) as measured by AQUANTIA’s revenue recognition guidelines and CEO and
CFO discretion, including:

 

 

•

 

Product billings.

 

 

•

 

Proceeds from sample boards, evaluation kits, software sales and royalties.

 

 

•

 

Other sources as designated by AQUANTIA CEO and CFO.

 

 

•

 

Revenue incentive pay out will be paid against a pre-assigned annual revenue
quota (Revenue Plan) as defined at the beginning of the fiscal year and based on
the AQUANTIA annual plan as committed to the Board of Directors or as defined by
the Board of Directors if different from the AQUANTIA annual plan.

 

 

•

 

The Sales revenue incentive will be calculated and paid on an annual basis.

 

 

 

•

 

CREDIT MEMOS, REBATES, AND RETURNS

For credit memos or returns, commission will be reversed at the same rate at
which the commission was earned. Such credits will be applied against incentives
earned in the quarter in which the return or credit is applied.

 

 

•

 

NON-COMMISSIONABLE PRODUCTS

The following products are not eligible for commissions or quota credit:

 

 

•

 

Pass-through products

 

 

•

 

Tax, Duty and other Non-Product charges

 






--------------------------------------------------------------------------------

2.

Operating Income

 

 

•

 

Operating Income payout will be paid against a pre-assigned annual Operating
Income as defined at the beginning of the fiscal year and based on the AQUANTIA
annual plan as committed to the Board of Directors or as defined by the Board of
Directors if different from the AQUANTIA annual plan.

 

 

3.

Revenue and Operating Income Payout

 

There are three components to the 2018 bonus plan as outlined. Target is 40%
each for the Revenue and Operating Income and 20% for the MBO portion of the
plan. The Revenue and Operating Income payout is based on a sliding scale. The
payout percentage is agreed to be between 0% to 300% depending on the amount.

 

4.

MBO Incentive

MBO Incentive will be paid for the successful achievement and fulfillment of a
set of written annual Objectives established at the beginning of each fiscal
year.

 

 

•

 

MBO’s are set between each executive and the CEO.

 

 

 

•

 

Maximum award for MBO’s is capped at 100%

 